Exhibit 10.17

 

EXECUTION VERSION

 

 

 

WILLIS ENGINE SECURITIZATION TRUST,

as issuer of Series 2008-B1 Notes,

 

and

 

WILLIS LEASE FINANCE CORPORATION,
as Administrative Agent,

 

and

 

CALYON SECURITIES (USA) INC.,

as the Initial Series 2008-B1 Holder

 

--------------------------------------------------------------------------------

 

SERIES 2008-B1 NOTE PURCHASE AND LOAN AGREEMENT

 

Dated as of March 25, 2008

 

--------------------------------------------------------------------------------

 

SERIES 2008-B1 NOTES

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

 

DEFINITIONS

 

 

 

 

Section 1.01.

Definitions

2

Section 1.02.

Rules of Construction

3

 

 

 

ARTICLE II

 

 

 

 

PURCHASE AND SALE

 

 

 

 

Section 2.01.

Sale and Delivery of Series 2008-B1 Notes

4

Section 2.02.

Funding of Series 2008-B1 Loan

4

Section 2.03.

Closing

4

 

 

 

ARTICLE III

 

 

 

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF INITIAL SERIES 2008-B1 HOLDER

 

 

 

 

Section 3.01.

Conditions Precedent to Obligations of Initial Series 2008-B1 Holder to Purchase
Series 2008-B1 Notes

5

Section 3.02.

Conditions Precedent to Obligation of WEST to Issue Series 2008-B1 Notes

9

 

 

 

ARTICLE IV

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF WEST AND ADMINISTRATIVE AGENT

 

 

 

 

Section 4.01.

Representations and Warranties of WEST

10

Section 4.02.

Representations and Warranties of Administrative Agent

14

 

 

 

ARTICLE V

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF INITIAL SERIES 2008-B1 HOLDER

 

 

 

 

Section 5.01.

Execution, Delivery, Binding Obligation

15

Section 5.02.

Securities Act

16

 

 

 

ARTICLE VI

 

 

 

 

CERTAIN COVENANTS OF PARTIES

 

 

 

 

Section 6.01.

Securities Act

18

Section 6.02.

Legal Conditions to Closing

18

 

--------------------------------------------------------------------------------


 

Section 6.03.

Expenses and Fees

18

Section 6.04.

Further Assurances

18

 

 

 

ARTICLE VII

 

 

 

 

INDEMNIFICATION

 

 

 

 

Section 7.01.

Indemnification by WEST

18

Section 7.02.

Indemnification by Administrative Agent

19

Section 7.03.

Procedure

19

Section 7.04.

Defense of Claims

19

 

 

 

ARTICLE VIII

 

 

 

 

MISCELLANEOUS

 

 

 

 

Section 8.01.

Amendments

20

Section 8.02.

Notices

20

Section 8.03.

No Waiver; Remedies

21

Section 8.04.

Binding Effect; Assignability; Continuing Obligation

21

Section 8.05.

GOVERNING LAW; JURISDICTION

21

Section 8.06.

Execution in Counterparts

21

Section 8.07.

Survival

21

Section 8.08.

Appointment of Agent for Service of Process

22

Section 8.09.

Table of Contents; Headings

22

Section 8.10.

WAIVER OF JURY TRIAL

22

Section 8.11.

USA PATRIOT Act

22

Section 8.12.

Severability

22

 

 

 

SCHEDULES

 

 

 

 

 

SCHEDULE 1

Address of Initial Series 2008-B1 Holder

 

SCHEDULE 2

Commitment of Initial Series 2008-B1 Holder

 

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT A

Form of Controlling Trustee Closing Date Certificate

 

EXHIBIT B

Form of Administrative Agent Closing Date Certificate

 

 

ii

--------------------------------------------------------------------------------


 

This SERIES 2008-B1 NOTE PURCHASE AND LOAN AGREEMENT (this “Agreement”), dated
as of March 25, 2008, is made among WILLIS ENGINE SECURITIZATION TRUST, a
Delaware statutory trust (“WEST”), WILLIS LEASE FINANCE CORPORATION, a Delaware
corporation, as Administrative Agent (the “Administrative Agent”), and CALYON
SECURITIES (USA) INC., as the initial Series 2008-B1 Holder (the “Initial
Series 2008-B1 Holder”).

 

PREAMBLE

 

WHEREAS, WEST and Deutsche Bank Trust Company Americas, a New York banking
corporation, as indenture trustee (“Indenture Trustee”), entered into the
Indenture, dated as of August 9, 2005 (the “Original Indenture”), as thereafter
supplemented by the Series 2005-A1 Supplement, the Series 2005-A2 Supplement,
the Series 2005-B1 Supplement and the Series 2005-B2 Supplement and as amended
and restated in its entirety by the Amended and Restated Indenture, dated as of
December 13, 2007, between WEST and the Indenture Trustee (as supplemented by
the Supplements, and as amended, supplemented or otherwise modified from time to
time, the “Indenture”), as the Indenture was further supplemented by the
Series 2007-A2 Supplement and the Series 2007-B2 Supplement;

 

WHEREAS, the Series 2005-A1 Term Notes, Series 2005-A2 Warehouse Notes,
Series 2005-B1 Term Notes and Series 2005-B2 Warehouse Notes were issued on
August 9, 2005 pursuant to the Series 2005-A1 Supplement, the Series 2005-A2
Supplement, the Series 2005-B1 Supplement and the Series 2005-B2 Supplement,
respectively, and the Series 2007-A2 Warehouse Notes and Series 2007-B2
Warehouse Notes were issued on December 13, 2007 pursuant to the Series 2007-A2
Supplement and the Series 2007-B2 Supplement, respectively;

 

WHEREAS, the Controlling Trustees of WEST have authorized the issuance of a
Series of Additional Notes, to be issued as Series B Term Notes and designated
as “Willis Engine Securitization Trust Series 2008-B1 Floating Rate Secured
Notes”, the proceeds of which are to be used to refinance the Series 2005-B2
Warehouse Notes; and

 

WHEREAS, WEST and the Indenture Trustee will enter into the Series 2008-B1
Supplement to the Indenture, to be dated as of March 28, 2008 (as it may be
amended or otherwise modified from time to time, the “Series 2008-B1
Supplement”), pursuant to which WEST is to issue the Series 2008-B1 Notes in the
initial Outstanding Principal Balance of $20,282,212;

 

WHEREAS, the Initial Series 2008-B1 Holder is willing to make the Series 2008-B1
Loan to WEST in the amount of its Commitment on the Closing Date, and the
obligation of WEST to repay such Series 2008-B1 Loan to such Series 2008-B1
Holder will be represented by a Series 2008-B1 Note held by such Series 2008-B1
Holder;

 

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

 

1

--------------------------------------------------------------------------------


 


ARTICLE I


 


DEFINITIONS


 

Section 1.01.                             Definitions.  Capitalized terms used
herein and not otherwise defined herein shall have the meaning set forth in the
Indenture. Whenever used in this Agreement, the following words and phrases
shall have the following meanings, and the definitions of such terms are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such terms.

 

“Closing Date” means, subject to Section 2.03(a), March 28, 2008 or, if later,
the date on which the conditions set forth in Section 3.01 hereof shall have
been satisfied.

 

“Commitment” shall mean, for the Initial Series 2008-B1 Holder, the amount set
forth opposite the name of such Series 2008-B1 Holder in Schedule 2 attached
hereto.

 

“Material Adverse Effect” has the meaning specified in Section 4.01(a) hereof.

 

“Notes” means the Series A Notes and the Series B Notes.

 

“Series A Notes” means, collectively, (a) the $200,000,000 in original principal
amount of WEST’s Series 2005-A1 Term Notes, (b) the $175,000,000 in maximum
principal amount of WEST’s Series 2007-A2 Warehouse Notes, (c) the
Series 2008-A1 Notes, and (d) any other note that is designated as a Series A
Note under the Indenture.

 

“Series 2007-A2 Supplement” means the Series 2007-A2 Supplement to the
Indenture, dated as of December 13, 2007, between WEST and the Indenture
Trustee.

 

“Series 2007-A2 Warehouse Notes” means the Series of Notes designated as the
“Willis Engine Securitization Trust Series 2007-A2 Floating Rate Secured Notes”
issued on December 13, 2007 pursuant to the Series 2007-A2 Supplement and having
the terms and conditions specified therein, and including any and all
replacements, extensions, substitutions or renewals of such Notes.

 

“Series 2007-B2 Supplement” means the Series 2007-B2 Supplement to the
Indenture, dated as of December 13, 2007, between WEST and the Indenture
Trustee.

 

“Series 2007-B2 Warehouse Notes” means the Series of Notes designated as the
“Willis Engine Securitization Trust Series 2007-B2 Floating Rate Secured Notes”
issued on December 13, 2007 pursuant to the Series 2007-B2 Supplement and having
the terms and conditions specified therein, and including any and all
replacements, extensions, substitutions or renewals of such Notes.

 

“Series 2008-A1 Holders” means, initially, the Persons named as initial
Series 2008-A1 Holders on the signature pages to the Series 2008-A1 Note
Purchase Agreement  and, at any time of determination for the Series 2008-A1
Notes thereafter, any Person in whose name a Series 2008-A1 Note is registered
in the Register for the Series 2008-A1 Notes.

 

2

--------------------------------------------------------------------------------


 

“Series 2008-A1 Loan” means the loan made by the Series 2008-A1 Holders to WEST
pursuant to the Series 2008-A1 Supplement and the Series 2008-A1 Note Purchase
Agreement.

 

“Series 2008-A1 Note Purchase Agreement” means the Series 2008-A1 Note Purchase
and Loan Agreement, dated as of March 25, 2008, among WEST, the Administrative
Agent and the Series 2008-A1 Holders, as amended, modified or supplemented from
time to time in accordance with its terms.

 

“Series 2008-A1 Notes” means the Series of Notes designated as the “Willis
Engine Securitization Trust Series 2008-A1 Floating Rate Secured Notes” to be
issued on the Closing Date pursuant to the Series 2008-A1 Supplement and having
the terms and conditions specified therein, and including any and all
replacements, extensions, substitutions or renewals of such Notes.

 

“Series 2008-A1 Related Documents” means the Series 2008-A1 Transaction
Documents, as defined in the Series 2008-A1 Supplement, and the Related
Documents, as the same may be amended, supplemented, restated, replaced or
otherwise modified from time to time.

 

“Series 2008-A1 Supplement” means the Series 2008-A1 Supplement to the
Indenture, to be dated as of March 28, 2008, between WEST and the Indenture
Trustee.

 

“Series B Notes” means, collectively, (a) the $28,276,878 in original principal
amount of WEST’s Series 2005-B1 Term Notes, (b) the $25,000,000 in maximum
principal amount of WEST’s Series 2007-B2 Warehouse Notes, (c) the
Series 2008-B1 Notes, and (d) any other note that is designated as a Series B
Note under the Indenture.

 

“Series 2008-B1 Holders” means, on the Closing Date, the Initial Series 2008-B1
Holder and, at any time of determination thereafter, any Person in whose name a
Series 2008-B1 Note is registered in the Register.

 

“Series 2008-B1 Loan” means the loan made to WEST by the Initial Series 2008-B1
Holder pursuant to Article II hereof.

 

“Series 2008-B1 Notes” means the notes issued pursuant hereto and the
Series 2008-B1 Supplement.

 

“Series 2008-B1 Related Documents” means the Series 2008-B1 Transaction
Documents, as defined in the Series 2008-B1 Supplement, and the Related
Documents, as the same may be amended, supplemented, restated, replaced or
otherwise modified from time to time.

 

Section 1.02.                             Rules of Construction.  The
conventions of construction and usage set forth in Section 1.02 of the Indenture
are hereby incorporated by reference in this Agreement.

 

3

--------------------------------------------------------------------------------


 


ARTICLE II


 


PURCHASE AND SALE


 

Section 2.01.                             Sale and Delivery of Series 2008-B1
Notes.  In reliance on the representations, warranties and agreements and
subject to the terms and conditions set forth herein and in the Indenture and
the Series 2008-B1 Supplement, WEST agrees to sell, and the Initial
Series 2008-B1 Holder, agrees to purchase, on the Closing Date, a Series 2008-B1
Note with the initial Outstanding Principal Balance for such Series 2008-B1
Holder set forth in Schedule 2 hereto. Such Series 2008-B1 Note shall be duly
executed by WEST, duly authenticated by the Indenture Trustee and registered in
the name of the Initial Series 2008-B1 Holder.

 


SECTION 2.02.                             FUNDING OF SERIES 2008-B1 LOAN.  ON
THE TERMS AND CONDITIONS HEREINAFTER SET FORTH, CALYON SECURITIES (USA) INC., AS
THE INITIAL SERIES 2008-B1 HOLDER, AGREES THAT IT WILL MAKE THE SERIES 2008-B1
LOAN TO WEST IN AN AMOUNT EQUAL TO SUCH SERIES 2008-B1 HOLDER’S COMMITMENT ON
THE CLOSING DATE, SUBJECT TO SATISFACTION OF THE APPLICABLE CONDITIONS PRECEDENT
SET FORTH IN ARTICLE III HEREOF AND IN ARTICLE IV OF THE SERIES 2008-B1
SUPPLEMENT.


 

Section 2.03.                             Closing.  (a) The issuance of the
Series 2008-B1 Notes and the making of the Series 2008-B1 Loan shall occur at
the offices of Pillsbury Winthrop Shaw Pittman LLP, New York, New York, at
10:00 a.m., New York time, at a closing (the “Closing”) on the Closing Date.  At
its option, WEST shall have the right to postpone the Closing Date to a later
date as set forth in a written notice delivered to the Initial Series 2008-B1
Holder and the Senior Liquidity Provider at least two (2) days prior to such
Closing Date. At the Closing, WEST will cause a Series 2008-B1 Note in an
initial Outstanding Principal Balance equal to the amount set forth beside the
name of the Initial Series 2008-B1 Holder in Schedule 2 to be issued and
registered in the name of such Series 2008-B1 Holder or its nominee (if so
stated) and delivered in definitive physical form to such Series 2008-B1 Holder
or its agent at the address for delivery notified to WEST, subject to such
Series 2008-B1 Holder making the Series 2008-B1 Loan in U.S. dollars in the
amount of such Series 2008-B1 Holder’s Commitment set forth in Schedule 2 by
wire transfer, in immediately available funds, in U.S. dollars, on the Closing
Date to an account maintained by the Security Trustee and designated by WEST in
accordance with the Indenture and the Security Trust Agreement.

 

(b) In the event of a postponement of the Closing Date (but subject to
Section 2.03(a)), WEST shall compensate the Initial Series 2008-B1 Holder upon
written request for all losses, damages, liabilities and reasonable expenses
that such Series 2008-B1 Holder sustains as a result of the failure of WEST to
borrow all or any part of the Series 2008-B1 Loan on the Closing Date,
including, without limitation, breakage costs and any losses and expenses
incurred in connection with the re-employment or reinstatement of such funds.

 

4

--------------------------------------------------------------------------------


 

ARTICLE III

 


CONDITIONS PRECEDENT TO OBLIGATIONS OF INITIAL SERIES 2008-B1 HOLDER


 

Section 3.01.                             Conditions Precedent to Obligations of
Initial Series 2008-B1 Holder to Purchase Series 2008-B1 Notes.  The obligations
of the Initial Series 2008-B1 Holder to purchase the Series 2008-B1 Notes and to
make the Series 2008-B1 Loan on the Closing Date is subject to satisfaction of
the following conditions precedent:

 


(A)                 WEST AND THE INDENTURE TRUSTEE SHALL HAVE EXECUTED AND
DELIVERED THE SERIES 2008-B1 SUPPLEMENT AND THE SERIES 2008-A1 SUPPLEMENT.


 


(B)                WEST AND THE ADMINISTRATIVE AGENT SHALL HAVE EXECUTED AND
DELIVERED THIS AGREEMENT.


 


(C)                 WEST, THE ADMINISTRATIVE AGENT AND THE INITIAL
SERIES 2008-A1 HOLDERS SHALL HAVE EXECUTED AND DELIVERED THE SERIES 2008-A1 NOTE
PURCHASE AGREEMENT.


 


(D)                EACH OF THE FOLLOWING SHALL BE TRUE, AND THE INITIAL
SERIES 2008-B1 HOLDER SHALL HAVE RECEIVED FROM WEST A CERTIFICATE SUBSTANTIALLY
IN THE FORM OF EXHIBIT A HERETO, DATED THE CLOSING DATE AND EXECUTED BY ANY
CONTROLLING TRUSTEE, STATING THAT:


 

(I)                                   THE REPRESENTATIONS AND WARRANTIES OF WEST
IN THIS AGREEMENT AND THE SERIES 2008-B1 SUPPLEMENT ARE ACCURATE IN ALL MATERIAL
RESPECTS AS OF THE CLOSING DATE, WITH THE SAME EFFECT AS IF MADE ON THE CLOSING
DATE;

 

(II)                                WEST HAS COMPLIED WITH ALL THE AGREEMENTS
AND SATISFIED ALL THE CONDITIONS ON ITS PART TO BE PERFORMED OR SATISFIED AT OR
BEFORE THE CLOSING DATE;

 

(III)                             AS OF THE CLOSING DATE, NO EVENT OF DEFAULT,
EARLY AMORTIZATION EVENT OR SERVICER TERMINATION EVENT HAS OCCURRED AND IS
CONTINUING, AND NO FACT, CONDITION OR EVENT EXISTS OR HAS OCCURRED WHICH WOULD,
UPON THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR BOTH, CONSTITUTE AN EVENT OF
DEFAULT, AN EARLY AMORTIZATION EVENT OR A SERVICER TERMINATION EVENT;

 

(IV)                            ON THE CLOSING DATE, THE SERIES 2008-A1 LOAN IS
ALSO BEING MADE BY THE SERIES 2008-A1 HOLDERS UNDER THE SERIES 2008-A1 NOTE
PURCHASE AGREEMENT IN AN AMOUNT EQUAL TO THE “COMMITMENTS” OF THE SERIES 2008-A1
HOLDERS UNDER THE SERIES 2008-A1 NOTE PURCHASE AGREEMENT (AS DEFINED THEREIN);

 

(V)                               BEFORE AND AFTER GIVING EFFECT TO THE
SERIES 2008-B1 LOAN TO BE MADE ON THE CLOSING DATE, NO JUNIOR BORROWING BASE
DEFICIENCY OR MAXIMUM BORROWING BASE DEFICIENCY EXISTS OR WOULD EXIST AS OF THE
CLOSING DATE; AND

 

(VI)                            NO PROCEEDING IS PENDING WHICH WOULD PROHIBIT
THE SALE AND PURCHASE OF THE SERIES 2008-B1 NOTE OR THE MAKING OF THE
SERIES 2008-B1 LOAN ON THE CLOSING DATE.

 

5

--------------------------------------------------------------------------------


 


(E)                 EACH OF THE FOLLOWING SHALL BE TRUE, AND THE INITIAL
SERIES 2008-B1 HOLDER SHALL HAVE RECEIVED FROM THE ADMINISTRATIVE AGENT A
CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT B HERETO, DATED THE CLOSING
DATE AND EXECUTED BY AN AUTHORIZED OFFICER OF THE ADMINISTRATIVE AGENT, TO THE
EFFECT THAT:


 

(I)                                   THE REPRESENTATIONS AND WARRANTIES OF THE
ADMINISTRATIVE AGENT IN THIS AGREEMENT AND IN THE RELATED DOCUMENTS TO WHICH THE
ADMINISTRATIVE AGENT IS A PARTY ARE ACCURATE IN ALL MATERIAL RESPECTS AS OF THE
CLOSING DATE, WITH THE SAME EFFECT AS IF MADE ON THE CLOSING DATE; AND

 

(II)                                THE ADMINISTRATIVE AGENT HAS COMPLIED WITH
ALL THE AGREEMENTS AND SATISFIED ALL THE CONDITIONS ON ITS PART TO BE PERFORMED
OR SATISFIED AT OR BEFORE THE CLOSING DATE.

 


(F)                   THE INITIAL SERIES 2008-B1 HOLDER SHALL HAVE RECEIVED THE
FOLLOWING:


 

(I)                                   WITH RESPECT TO THE ADMINISTRATIVE AGENT,
A GOOD STANDING CERTIFICATE FROM THE SECRETARY OF STATE OF THE STATE OF
DELAWARE, DATED NOT EARLIER THAN TEN (10) DAYS BEFORE THE CLOSING DATE;

 

(II)                                WITH RESPECT TO WEST, A GOOD STANDING
CERTIFICATE FROM THE SECRETARY OF STATE OF THE STATE OF DELAWARE, DATED NOT
EARLIER THAN TEN (10) DAYS BEFORE THE CLOSING DATE; AND

 

(III)                             WITH RESPECT TO WEST FUNDING, A GOOD STANDING
CERTIFICATE FROM THE SECRETARY OF STATE OF THE STATE OF DELAWARE, DATED NOT
EARLIER THAN TEN (10) DAYS BEFORE THE CLOSING DATE.

 


(G)                THE INITIAL SERIES 2008-B1 HOLDER SHALL HAVE RECEIVED FROM
THE SECRETARY OR OTHER AUTHORIZED OFFICER OF THE ADMINISTRATIVE AGENT, IN THE
OFFICER’S INDIVIDUAL CAPACITY, A CERTIFICATE, DATED THE CLOSING DATE, TO THE
EFFECT THAT:


 

(I)                                   EACH INDIVIDUAL WHO, AS AN OFFICER OR
REPRESENTATIVE OF THE ADMINISTRATIVE AGENT, SIGNED THIS AGREEMENT, ANY RELATED
DOCUMENT OR ANY OTHER DOCUMENT OR CERTIFICATE DELIVERED ON OR BEFORE THE CLOSING
DATE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT OR IN
THE RELATED DOCUMENTS WAS AT THE RESPECTIVE TIMES OF SUCH SIGNING AND DELIVERY,
AND IS AS OF THE CLOSING DATE, DULY ELECTED OR APPOINTED, QUALIFIED, AND ACTING
AS SUCH OFFICER OR REPRESENTATIVE, AND THE SIGNATURE OF THE INDIVIDUAL APPEARING
ON THE DOCUMENTS AND CERTIFICATES IS THE OFFICER’S OR REPRESENTATIVE’S GENUINE
SIGNATURE;

 

(II)                                NO EVENT (INCLUDING ANY ACT OR OMISSION ON
THE PART OF THE ADMINISTRATIVE AGENT) HAS OCCURRED SINCE THE DATE OF THE GOOD
STANDING CERTIFICATE REFERRED TO IN PARAGRAPH (F)(I) ABOVE THAT HAS AFFECTED THE
GOOD STANDING OF THE ADMINISTRATIVE AGENT UNDER THE LAWS OF THE STATE OF
DELAWARE; AND

 

(III)                             ATTACHED TO SUCH CERTIFICATE ARE ACCURATE
COPIES OF THE ORGANIZATIONAL DOCUMENTS OF THE ADMINISTRATIVE AGENT, AS IN EFFECT
ON THE CLOSING DATE, AND OF THE

 

6

--------------------------------------------------------------------------------


 

RESOLUTIONS OF THE ADMINISTRATIVE AGENT AND ANY REQUIRED CONSENT RELATING TO THE
TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT AND THE RELATED DOCUMENTS.

 


(H)                THE INITIAL SERIES 2008-B1 HOLDER SHALL HAVE RECEIVED A
CERTIFICATE, SIGNED BY ANY CONTROLLING TRUSTEE OF WEST AND DATED THE CLOSING
DATE, TO THE EFFECT THAT:


 

(I)                                   EACH INDIVIDUAL WHO, AS SUCH CONTROLLING
TRUSTEE OR OTHER REPRESENTATIVE OF WEST, SIGNED THIS AGREEMENT, ANY RELATED
DOCUMENT, OR ANY OTHER DOCUMENT OR CERTIFICATE DELIVERED ON OR BEFORE THE
CLOSING DATE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT
OR IN THE RELATED DOCUMENTS, WAS AT THE RESPECTIVE TIMES OF SUCH SIGNING AND
DELIVERY, AND IS AS OF THE CLOSING DATE, DULY ELECTED OR APPOINTED, QUALIFIED,
AND ACTING AS SUCH CONTROLLING TRUSTEE OR REPRESENTATIVE, AND THE SIGNATURE OF
THE INDIVIDUAL APPEARING ON THE DOCUMENTS AND CERTIFICATES IS SUCH CONTROLLING
TRUSTEE’S OR REPRESENTATIVE’S GENUINE SIGNATURE;

 

(II)                                NO EVENT (INCLUDING ANY ACT OR OMISSION ON
THE PART OF WEST) HAS OCCURRED SINCE THE DATE OF THE GOOD STANDING CERTIFICATE
REFERRED TO IN PARAGRAPH (F)(II) ABOVE THAT HAS AFFECTED THE GOOD STANDING OF
WEST UNDER THE LAWS OF THE STATE OF DELAWARE; AND

 

(III)                             ATTACHED TO SUCH CERTIFICATE ARE ACCURATE
COPIES OF THE TRUST AGREEMENT OF WEST, AS IN EFFECT ON THE CLOSING DATE, AND OF
THE RESOLUTIONS OF WEST, AND OF ANY REQUIRED CONSENT RELATING TO THE
TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT AND THE RELATED DOCUMENTS.

 


(I)                    THE INITIAL SERIES 2008-B1 HOLDER SHALL HAVE RECEIVED
FROM THE SECRETARY OR OTHER AUTHORIZED OFFICER OF WEST FUNDING, IN THE OFFICER’S
INDIVIDUAL CAPACITY, A CERTIFICATE, DATED THE CLOSING DATE, TO THE EFFECT THAT:


 

(I)                                   EACH INDIVIDUAL WHO, AS AN OFFICER OR
REPRESENTATIVE OF WEST FUNDING, SIGNED ANY RELATED DOCUMENT TO WHICH IT IS A
PARTY, OR ANY OTHER DOCUMENT OR CERTIFICATE DELIVERED ON OR BEFORE THE CLOSING
DATE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED IN THE RELATED DOCUMENTS,
WAS AT THE RESPECTIVE TIMES OF SUCH SIGNING AND DELIVERY, AND IS AS OF THE
CLOSING DATE, DULY ELECTED OR APPOINTED, QUALIFIED, AND ACTING AS SUCH OFFICER
OR REPRESENTATIVE, AND THE SIGNATURE OF THE INDIVIDUAL APPEARING ON THE
DOCUMENTS AND CERTIFICATES IS THE OFFICER’S OR REPRESENTATIVE’S GENUINE
SIGNATURE;

 

(II)                                NO EVENT (INCLUDING ANY ACT OR OMISSION ON
THE PART OF WEST FUNDING) HAS OCCURRED SINCE THE DATE OF THE GOOD STANDING
CERTIFICATE REFERRED TO IN PARAGRAPH (F)(III) ABOVE THAT HAS AFFECTED THE GOOD
STANDING OF WEST FUNDING UNDER THE LAWS OF  THE STATE OF DELAWARE; AND

 

(III)                             ATTACHED TO SUCH CERTIFICATE ARE ACCURATE
COPIES OF THE ORGANIZATIONAL DOCUMENTS OF WEST FUNDING, AS IN EFFECT ON THE
CLOSING DATE, AND OF THE RESOLUTIONS OF WEST FUNDING, AND OF ANY REQUIRED
CONSENT RELATING TO THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT AND THE
RELATED DOCUMENTS.

 

7

--------------------------------------------------------------------------------


 


(J)                    THE INITIAL SERIES 2008-B1 HOLDER SHALL HAVE RECEIVED
FROM THOMAS C. NORD, IN HIS CAPACITY AS GENERAL COUNSEL OF THE ADMINISTRATIVE
AGENT, AND PILLSBURY WINTHROP SHAW PITTMAN LLP, IN ITS CAPACITY AS SPECIAL NEW
YORK COUNSEL FOR THE ADMINISTRATIVE AGENT, WEST AND WEST FUNDING, AN OPINION OR
OPINIONS, DATED THE CLOSING DATE AND ADDRESSED TO THE INDENTURE TRUSTEE, THE
SECURITY TRUSTEE AND THE INITIAL SERIES 2008-B1 HOLDER, ADDRESSING
CORPORATE/ENTITY MATTERS, ENFORCEABILITY, SECURITY INTEREST, TAX AND SECURITIES
LAW MATTERS, THAT IS OR ARE IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE
INITIAL SERIES 2008-B1 HOLDER.


 


(K)                 THE INITIAL SERIES 2008-B1 HOLDER SHALL HAVE RECEIVED FROM
PILLSBURY WINTHROP SHAW PITTMAN LLP, IN ITS CAPACITY AS SPECIAL BANKRUPTCY
COUNSEL FOR THE ADMINISTRATIVE AGENT, WEST AND WEST FUNDING, AN OPINION, DATED
THE CLOSING DATE AND ADDRESSED TO THE INDENTURE TRUSTEE, THE SECURITY TRUSTEE
AND THE INITIAL SERIES 2008-B1 HOLDER, ADDRESSING SUBSTANTIVE CONSOLIDATION WITH
RESPECT TO WEST AND ITS SUBSIDIARIES AND WILLIS AND THE SALE OF THE 2008 ENGINES
(AS DEFINED IN THE SERIES 2008-A1 NOTE PURCHASE AGREEMENT) FROM WILLIS TO WEST,
IN EACH CASE UNDER THE U.S. FEDERAL BANKRUPTCY LAW, THAT IS IN FORM AND
SUBSTANCE ACCEPTABLE TO THE INITIAL SERIES 2008-B1 HOLDER.


 


(L)                    THE INITIAL SERIES 2008-B1 HOLDER SHALL HAVE RECEIVED
FROM SEWARD & KISSEL, LLP, IN ITS CAPACITY AS SPECIAL NEW YORK COUNSEL FOR THE
INDENTURE TRUSTEE, AN OPINION OR OPINIONS, DATED THE CLOSING DATE AND ADDRESSED
TO THE INITIAL SERIES 2008-B1 HOLDER, ADDRESSING CORPORATE/ENTITY AND
ENFORCEABILITY MATTERS, THAT IS OR ARE IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO THE INITIAL SERIES 2008-B1 HOLDER.


 


(M)              THE INITIAL SERIES 2008-B1 HOLDER SHALL HAVE RECEIVED FROM
MORRIS, JAMES, HITCHENS & WILLIAMS LLP, IN ITS CAPACITY AS SPECIAL DELAWARE
COUNSEL FOR WEST AND WEST FUNDING, AN OPINION OR OPINIONS, DATED THE CLOSING
DATE AND ADDRESSED TO THE INDENTURE TRUSTEE, THE SECURITY TRUSTEE AND THE
INITIAL SERIES 2008-B1 HOLDER, ADDRESSING DELAWARE ENTITY AND SECURITY INTEREST
PERFECTION MATTERS, THAT IS OR ARE IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE
TO THE INITIAL SERIES 2008-B1 HOLDER.


 


(N)                THE SERIES 2008-B1 NOTES SHALL HAVE BEEN RATED BY MOODY’S AND
FITCH NOT LESS THAN “BAA3” AND “BBB”, RESPECTIVELY, AND SUCH RATINGS SHALL NOT
HAVE BEEN RESCINDED.


 


(O)                THE SERIES 2008-B1 RELATED DOCUMENTS SHALL HAVE BEEN DULY
EXECUTED AND DELIVERED BY THE PARTIES THERETO.


 


(P)                THE SERIES 2008-B1 NOTES SHALL HAVE BEEN EXECUTED BY WEST AND
AUTHENTICATED BY THE INDENTURE TRUSTEE, AND THE CONDITIONS PRECEDENT TO THE
ISSUANCE OF THE SERIES 2008-B1 NOTES AS SET FORTH IN THE INDENTURE SHALL HAVE
BEEN SATISFIED.


 


(Q)                ALL PROCEEDINGS IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE OTHER SERIES 2008-B1 RELATED DOCUMENTS
SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO THE INITIAL SERIES 2008-B1
HOLDER.


 


(R)                   WEST SHALL HAVE PAID ALL COSTS AND EXPENSES INCURRED IN
CONNECTION WITH THE ISSUANCE OF THE SERIES 2008-B1 NOTES.

 

8

--------------------------------------------------------------------------------


 


(S)                 THE INDENTURE TRUSTEE SHALL HAVE RECEIVED ORIGINALS (OR
COPIES CERTIFIED TO BE TRUE COPIES BY A RESPONSIBLE OFFICER OF THE
ADMINISTRATIVE AGENT) OF ALL APPROVALS OR CONSENTS OF GOVERNMENTAL AUTHORITIES
OR OTHER THIRD PARTIES, IF ANY, NECESSARY FOR WEST TO EXECUTE, DELIVER AND
PERFORM ITS OBLIGATIONS UNDER THE RELATED DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED THEREBY.


 


(T)                   NO APPLICABLE LAW OR REGULATIONS THEREUNDER OR
INTERPRETATIONS THEREOF BY APPROPRIATE REGULATORY AUTHORITIES OR ANY COURT MAKE
IT ILLEGAL FOR ANY PARTY TO EXECUTE, DELIVER AND PERFORM THE SERIES 2008-B1
RELATED DOCUMENTS TO WHICH IT IS A PARTY AND NO ACTION OR PROCEEDING SHALL HAVE
BEEN INSTITUTED NOR SHALL ANY ACTION OR PROCEEDING BE THREATENED BEFORE ANY
COURT OR GOVERNMENTAL AUTHORITY, NOR SHALL ANY ORDER, JUDGMENT OR DECREE HAVE
BEEN ISSUED BY ANY COURT OR GOVERNMENTAL AUTHORITY PRIOR TO THE CLOSING DATE TO
SET ASIDE, RESTRAIN, ENJOIN OR PREVENT THE COMPLETION AND CONSUMMATION OF THIS
AGREEMENT OR ANY OTHER SERIES 2008-B1 RELATED DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.


 


SECTION 3.02.                             CONDITIONS PRECEDENT TO OBLIGATION OF
WEST TO ISSUE SERIES 2008-B1 NOTES (A)              .  THE OBLIGATIONS OF WEST
TO ISSUE THE SERIES 2008-B1 NOTES TO THE INITIAL SERIES 2008-B1 HOLDER IS
SUBJECT TO SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT:


 


(A)                 THE REPRESENTATIONS AND WARRANTIES OF SUCH SERIES 2008-B1
HOLDER IN THIS AGREEMENT ARE ACCURATE IN ALL MATERIAL RESPECTS AS OF THE CLOSING
DATE.


 


(B)                SUCH SERIES 2008-B1 HOLDER HAS COMPLIED WITH ALL THE
AGREEMENTS AND SATISFIED ALL THE CONDITIONS ON ITS PART TO BE PERFORMED OR
SATISFIED AT OR BEFORE THE CLOSING DATE.


 


(C)                 SUCH SERIES 2008-B1 HOLDER SHALL HAVE MADE THE
SERIES 2008-B1 LOAN IN THE AMOUNT OF ITS COMMITMENT SET FORTH BESIDE ITS NAME IN
SCHEDULE 2.


 


(D)                THE SERIES 2008-A1 HOLDERS SHALL HAVE MADE SERIES 2008-A1
LOANS IN THE AMOUNT OF THE TOTAL COMMITMENT OF ALL THE SERIES 2008-A1 HOLDERS.


 


(E)                 WEST SHALL HAVE RECEIVED FROM SEWARD & KISSEL, LLP, IN ITS
CAPACITY AS SPECIAL NEW YORK COUNSEL FOR THE INDENTURE TRUSTEE, AN OPINION OR
OPINIONS, DATED THE CLOSING DATE AND ADDRESSED TO WEST, ADDRESSING
CORPORATE/ENTITY AND ENFORCEABILITY MATTERS, THAT IS OR ARE IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO WEST.


 


(F)                   THE SERIES 2008-B1 NOTES SHALL HAVE BEEN RATED BY MOODY’S
AND FITCH NOT LESS THAN “BAB1” AND “A”, RESPECTIVELY, AND SUCH RATINGS SHALL NOT
HAVE BEEN RESCINDED.


 


(G)                THE SERIES 2008-B1 RELATED DOCUMENTS AND THE SERIES 2008-A1
RELATED DOCUMENTS SHALL HAVE BEEN DULY EXECUTED AND DELIVERED BY THE PARTIES
THERETO OTHER THAN WEST AND THE WEST SUBSIDIARIES.

 

9

--------------------------------------------------------------------------------


 

ARTICLE IV

 


REPRESENTATIONS AND WARRANTIES OF WEST AND ADMINISTRATIVE AGENT


 

Section 4.01.                             Representations and Warranties of
WEST.  WEST represents and warrants to, as of the Closing Date, and agrees with,
the Initial Series 2008-B1 Holder that:

 


(A)                 WEST HAS BEEN DULY FORMED AND IS VALIDLY EXISTING AS A
DELAWARE STATUTORY TRUST IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE WITH ORGANIZATIONAL POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS
PROPERTIES AND TO CONDUCT ITS BUSINESS AS DESCRIBED IN THE INDENTURE, HAS BEEN
DULY QUALIFIED AS A FOREIGN TRUST TO TRANSACT BUSINESS AND IS IN GOOD STANDING
IN EACH JURISDICTION IN WHICH SUCH QUALIFICATION IS REQUIRED, WHETHER BY REASON
OF THE OWNERSHIP OR LEASING OF PROPERTY OR THE CONDUCT OF BUSINESS, EXCEPT WHERE
THE FAILURE TO BE SO QUALIFIED WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON
(I) ITS CONDITION (FINANCIAL OR OTHERWISE), RESULTS OF OPERATIONS, ASSETS,
AFFAIRS OF WEST AND THE WEST SUBSIDIARIES TAKEN AS A WHOLE, OR (II) THE ABILITY
OF WEST TO PERFORM ITS OBLIGATIONS UNDER ANY RELATED DOCUMENT TO WHICH IT IS A
PARTY, OR (III) THE ENFORCEABILITY OF ANY RELATED DOCUMENT INCLUDING THE ABILITY
OF THE INDENTURE TRUSTEE TO ENFORCE ITS RIGHTS UNDER ANY RELATED DOCUMENT (A
MATERIAL ADVERSE EFFECT ON ANY OF (I), (II) AND (III) ABOVE, A “MATERIAL ADVERSE
EFFECT”).


 


(B)                WEST FUNDING HAS BEEN DULY FORMED AND IS VALIDLY EXISTING AS
A DELAWARE LIMITED LIABILITY COMPANY IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF DELAWARE WITH CORPORATE POWER AND AUTHORITY TO OWN, LEASE AND OPERATE
ITS PROPERTIES AND TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED, HAS BEEN DULY
QUALIFIED AS A FOREIGN LIMITED LIABILITY COMPANY TO TRANSACT BUSINESS AND IS IN
GOOD STANDING IN EACH JURISDICTION IN WHICH SUCH QUALIFICATION IS REQUIRED,
WHETHER BY REASON OF THE OWNERSHIP OR LEASING OF PROPERTY OR THE CONDUCT OF
BUSINESS, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT.


 


(C)                 WEST HAS ALL REQUISITE ORGANIZATIONAL POWER AND AUTHORITY TO
EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
RELATED DOCUMENTS AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY, INCLUDING, WITHOUT LIMITATION, THE ORGANIZATIONAL POWER AND AUTHORITY
TO ISSUE, SELL AND DELIVER THE SERIES 2008-B1 NOTES AS PROVIDED HEREIN AND
THEREIN AND TO BORROW SERIES 2008-B1 LOAN AS PROVIDED HEREIN.


 


(D)                THIS AGREEMENT AND EACH OF THE OTHER RELATED DOCUMENTS TO
WHICH WEST IS A PARTY HAVE BEEN, OR AS OF THE CLOSING DATE WILL BE, DULY
AUTHORIZED, EXECUTED AND DELIVERED BY WEST AND CONSTITUTE OR WILL CONSTITUTE
VALID AND LEGALLY BINDING AGREEMENTS ENFORCEABLE AGAINST WEST IN ACCORDANCE WITH
THEIR TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY (A) BANKRUPTCY,
INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION, RECEIVERSHIP, MORATORIUM OR
OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF THE RIGHTS OF CREDITORS
GENERALLY, (B) GENERAL PRINCIPLES OF EQUITY, WHETHER ENFORCEMENT IS SOUGHT IN A
PROCEEDING IN EQUITY OR AT LAW, AND (C) PUBLIC POLICY CONSIDERATIONS UNDERLYING
THE SECURITIES LAWS, TO THE EXTENT THAT SUCH PUBLIC POLICY CONSIDERATIONS LIMIT
THE ENFORCEABILITY OF THE PROVISIONS OF SUCH RELATED DOCUMENTS THAT PURPORT TO
PROVIDE INDEMNIFICATION FROM SECURITIES LAW LIABILITIES.


 


(E)                 THE SERIES 2008-B1 NOTES HAVE BEEN DULY AND VALIDLY
AUTHORIZED BY WEST FOR ISSUANCE AND SALE TO THE INITIAL SERIES 2008-B1 HOLDER
PURSUANT TO THIS AGREEMENT AND, WHEN

 

10

--------------------------------------------------------------------------------


 


ISSUED AND AUTHENTICATED IN ACCORDANCE WITH THE TERMS OF THE INDENTURE AND THE
SERIES 2008-B1 SUPPLEMENT AND DELIVERED AGAINST PAYMENT THEREFOR IN ACCORDANCE
WITH THE TERMS HEREOF, WILL CONSTITUTE VALID AND LEGALLY BINDING OBLIGATIONS OF
WEST, ENFORCEABLE AGAINST WEST IN ACCORDANCE WITH THEIR TERMS, SUBJECT TO
APPLICABLE BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION,
MORATORIUM AND SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS AND REMEDIES, AND TO
GENERAL PRINCIPLES OF EQUITY, INCLUDING PRINCIPLES OF COMMERCIAL REASONABLENESS,
GOOD FAITH AND FAIR DEALING (WHETHER CONSIDERED IN A PROCEEDING AT LAW OR IN
EQUITY), AND WILL BE ENTITLED TO THE BENEFITS OF THE INDENTURE.


 


(F)                   NEITHER WEST NOR ANY WEST SUBSIDIARY IS (A) IN VIOLATION
OF ITS ORGANIZATIONAL DOCUMENTS, (B) IN DEFAULT IN THE PERFORMANCE OR OBSERVANCE
OF ANY MATERIAL OBLIGATION, AGREEMENT, COVENANT OR CONDITION CONTAINED IN ANY
CONTRACT, INDENTURE, MORTGAGE, LOAN AGREEMENT, NOTE, LEASE OR OTHER INSTRUMENT
TO WHICH WEST OR ANY WEST SUBSIDIARY IS A PARTY, OR TO WHICH ANY OF THE PROPERTY
OR ASSETS OF WEST OR OF ANY WEST SUBSIDIARY MAY BE SUBJECT, OR BY WHICH IT MAY
BE BOUND, OR (C) IN VIOLATION OF ANY APPLICABLE LOCAL, STATE OR FEDERAL LAW,
STATUTE, ORDINANCE, RULE, REGULATION, REQUIREMENT, JUDGMENT OR COURT DECREE
HAVING JURISDICTION OVER ANY OF THEM OR ANY OF THEIR ASSETS OR PROPERTIES
(WHETHER OWNED OR LEASED) OTHER THAN, IN THE CASE OF CLAUSES (B) AND (C), ANY
DEFAULT OR VIOLATION THAT COULD NOT REASONABLY BE EXPECTED TO (X) INDIVIDUALLY
OR IN THE AGGREGATE, RESULT IN A MATERIAL ADVERSE EFFECT, OR (Y) IN ANY MANNER
DRAW INTO QUESTION THE VALIDITY OF THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT.


 


(G)                NONE OF (A) THE EXECUTION, DELIVERY OR PERFORMANCE BY WEST OR
ANY WEST SUBSIDIARY OF THIS AGREEMENT AND THE OTHER RELATED DOCUMENTS, (B) THE
ISSUANCE AND SALE OF THE SERIES 2008-B1 NOTES, AND (C) CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY VIOLATES, CONFLICTS WITH OR
CONSTITUTES A BREACH OF ANY OF THE TERMS OR PROVISIONS OF, OR A DEFAULT UNDER
(OR AN EVENT THAT WITH NOTICE OR THE LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE A
DEFAULT), OR REQUIRES CONSENT THAT HAS NOT BEEN OBTAINED UNDER, OR WILL RESULT
IN THE IMPOSITION OF A LIEN OR ENCUMBRANCE OTHER THAN A PERMITTED ENCUMBRANCE,
ON ANY PROPERTIES OF WEST OR ANY WEST SUBSIDIARY, OR AN ACCELERATION OF ANY
INDEBTEDNESS OF WEST OR ANY WEST SUBSIDIARY PURSUANT TO (I) THE ORGANIZATIONAL
DOCUMENTS OF WEST OR ANY WEST SUBSIDIARY, (II) MATERIAL OBLIGATION, AGREEMENT,
COVENANT OR CONDITION CONTAINED IN ANY CONTRACT, INDENTURE, MORTGAGE, LOAN
AGREEMENT, NOTE, LEASE OR OTHER INSTRUMENT TO WHICH WEST OR ANY WEST SUBSIDIARY
IS A PARTY, OR TO WHICH ANY OF THE PROPERTY OR ASSETS OF WEST OR OF ANY WEST
SUBSIDIARY MAY BE SUBJECT, OR BY WHICH IT MAY BE BOUND, (III) ANY STATUTE,
RULE OR REGULATION APPLICABLE TO WEST OR ANY WEST SUBSIDIARY OR ANY OF THEIR
ASSETS OR PROPERTIES OR (IV) ANY JUDGMENT, ORDER OR DECREE OF ANY COURT OR
GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER WEST OR ANY WEST SUBSIDIARY OR
ANY OF THEIR ASSETS OR PROPERTIES, EXCEPT IN THE CASE OF CLAUSES (II), (III) AND
(IV) FOR SUCH VIOLATIONS, CONFLICTS, BREACHES, DEFAULTS, CONSENT, IMPOSITIONS 
OF LIENS OR ACCELERATIONS THAT WOULD NOT SINGLY, OR IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT.


 


(H)                THERE IS NO ACTION, SUIT OR PROCEEDING BEFORE OR BY ANY COURT
OR GOVERNMENTAL AUTHORITY, DOMESTIC OR FOREIGN, NOW PENDING, OR, TO THE
KNOWLEDGE OF WEST, THREATENED, AGAINST OR AFFECTING WEST OR ANY OF THE WEST
SUBSIDIARIES OR ANY OF THEIR RESPECTIVE PROPERTIES, AT LAW OR IN EQUITY, THAT,
IF ADVERSELY DETERMINED, WOULD HAVE A MATERIAL ADVERSE EFFECT OR THAT MIGHT
MATERIALLY AND ADVERSELY AFFECT THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THE RELATED DOCUMENTS TO WHICH WEST OR ANY WEST SUBSIDIARY IS A
PARTY.

 

11

--------------------------------------------------------------------------------


 


(I)                    NO AUTHORIZATION, APPROVAL, CONSENT OR ORDER OF OR
FILING, REGISTRATION, QUALIFICATION, LICENSE OR PERMIT OF OR WITH ANY COURT OR
GOVERNMENTAL AUTHORITY OR AGENCY OR ANY OTHER PERSON IS NECESSARY IN CONNECTION
WITH (A) ASSUMING THE ACCURACY OF THE REPRESENTATIONS, WARRANTIES, AGREEMENTS
AND COVENANTS OF THE INITIAL SERIES 2008-B1 HOLDER CONTAINED IN ARTICLE V
HEREOF, THE OFFERING, ISSUANCE OR SALE OF THE SERIES 2008-B1 NOTES HEREUNDER AND
(B) THE EXECUTION, DELIVERY AND PERFORMANCE BY THE ADMINISTRATIVE AGENT, WEST
AND THE WEST SUBSIDIARIES OF THIS AGREEMENT AND THE OTHER RELATED DOCUMENTS,
EXCEPT SUCH AS HAVE BEEN, OR AS OF THE CLOSING DATE WILL HAVE BEEN, OBTAINED, OR
SUCH AS MAY OTHERWISE BE REQUIRED UNDER APPLICABLE STATE SECURITIES LAWS IN
CONNECTION WITH THE OFFER FOR SALE AND THE PURCHASE BY THE INITIAL
SERIES 2008-B1 HOLDER OF THE SERIES 2008-B1 NOTES, ANY RECORDATION OF THE PLEDGE
OF THE COLLATERAL TO THE SECURITY TRUSTEE PURSUANT TO THE SECURITY TRUST
AGREEMENT THAT HAS NOT YET BEEN COMPLETED, OR OTHER THAN AS PROVIDED IN THE
SERIES 2008-B1 RELATED DOCUMENTS.


 


(J)                    SINCE DECEMBER 31, 2006, (A) THERE HAS BEEN NO MATERIAL
ADVERSE CHANGE, OR ANY DEVELOPMENT THAT IS REASONABLY LIKELY TO RESULT IN A
MATERIAL ADVERSE EFFECT, WHETHER OR NOT ARISING IN THE ORDINARY COURSE OF
BUSINESS, AND (B) THERE HAVE BEEN NO TRANSACTIONS ENTERED INTO BY WEST OR ANY
WEST SUBSIDIARY, OTHER THAN THOSE IN THE ORDINARY COURSE OF BUSINESS, THAT ARE
MATERIAL WITH RESPECT TO WEST AND THE WEST SUBSIDIARIES TAKEN AS A WHOLE.


 


(K)                 WEST AND EACH OF THE WEST SUBSIDIARIES HAVE ON THE CLOSING
DATE GOOD AND MARKETABLE TITLE TO ALL PROPERTIES AND ASSETS, FREE AND CLEAR OF
ALL LIENS, CHARGES, ENCUMBRANCES OR RESTRICTIONS, EXCEPT FOR PERMITTED
ENCUMBRANCES, THAT ARE MATERIAL TO THE BUSINESS OF WEST AND THE WEST
SUBSIDIARIES.


 


(L)                    WEST AND EACH WEST SUBSIDIARY POSSESSES ON THE CLOSING
DATE ALL MATERIAL LICENSES, CERTIFICATES, AUTHORITIES OR PERMITS, IF ANY ARE
REQUIRED PURSUANT TO PREVAILING APPLICABLE LAW, ISSUED BY THE APPROPRIATE STATE,
FEDERAL OR FOREIGN REGULATORY AGENCIES OR BODIES NECESSARY TO CONDUCT ITS
BUSINESS, AND WEST HAS NOT RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO THE
REVOCATION OR MODIFICATION OF ANY SUCH LICENSE, CERTIFICATE, AUTHORITY OR PERMIT
WHICH, SINGLY OR IN THE AGGREGATE, IF THE SUBJECT OF AN UNFAVORABLE DECISION,
RULING OR FINDING, (A) WOULD RESULT IN A MATERIAL ADVERSE EFFECT, OR (B) WOULD
MATERIALLY AND ADVERSELY AFFECT THE ABILITY OF WEST TO PERFORM ITS OBLIGATIONS
HEREUNDER OR UNDER THE RELATED DOCUMENTS.


 


(M)              NO PART OF THE PROCEEDS OF THE SERIES 2008-B1 LOAN OR THE
SERIES 2008-A1 LOAN WILL BE USED FOR “BUYING” OR “CARRYING” ANY “MARGIN STOCK”
WITHIN THE RESPECTIVE MEANINGS OF EACH OF THE QUOTED TERMS UNDER REGULATION T, U
AND X AS NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT OR FOR ANY PURPOSE THAT
VIOLATES THE PROVISIONS OF SUCH REGULATIONS.


 


(N)                WEST IS NOT, AND AFTER GIVING EFFECT TO THE SALE OF THE
SERIES 2008-B1 NOTES TO THE INITIAL SERIES 2008-B1 HOLDER PURSUANT TO THIS
AGREEMENT AND THE APPLICATION OF THE SERIES 2008-B1 LOAN, WILL NOT BE AN
“INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANIES ACT OF 1940, AS AMENDED (THE
“1940 ACT”), NOR IS WEST AN ENTITY “CONTROLLED” BY AN “INVESTMENT COMPANY” AS
SUCH TERM IS DEFINED IN THE 1940 ACT.


 


(O)                OTHER THAN THE INSURANCE WITH RESPECT TO THE ENGINES UNDER
LEASES, WHICH INSURANCE IS MAINTAINED BY THE RESPECTIVE LESSEES, WEST AND THE
WEST SUBSIDIARIES MAINTAIN INSURANCE WITH RESPECT TO THE ASSETS, PROPERTIES AND
BUSINESS OF WEST AND THE WEST

 

12

--------------------------------------------------------------------------------


 


SUBSIDIARIES OF THE TYPES AND IN AMOUNTS GENERALLY DEEMED ADEQUATE FOR THEIR
BUSINESSES AND CONSISTENT WITH INSURANCE COVERAGE MAINTAINED BY SIMILAR
COMPANIES AND BUSINESSES AND AS REQUIRED BY THE INDENTURE AND OTHER RELATED
DOCUMENTS, ALL OF WHICH INSURANCE IS IN FULL FORCE AND EFFECT.


 


(P)                ANY TAXES, FEES AND OTHER GOVERNMENTAL CHARGES IN CONNECTION
WITH THE EXECUTION, DELIVERY AND ISSUANCE OF THE RELATED DOCUMENTS TO WHICH WEST
IS A PARTY AND OF THE SERIES 2008-B1 NOTES HAVE BEEN PAID OR WILL BE PAID AT OR
PRIOR TO THE CLOSING DATE.


 


(Q)                ASSUMING THE ACCURACY OF THE REPRESENTATIONS, WARRANTIES,
AGREEMENTS AND COVENANTS OF THE INITIAL SERIES 2008-B1 HOLDER CONTAINED IN
ARTICLE V HEREOF, THE OFFER, SALE AND DELIVERY OF THE SERIES 2008-B1 NOTES IN
THE MANNER CONTEMPLATED BY THIS AGREEMENT DO NOT REQUIRE REGISTRATION UNDER THE
SECURITIES ACT AND, IN CONNECTION THEREWITH, THE INDENTURE IS NOT REQUIRED TO BE
QUALIFIED UNDER THE TRUST INDENTURE ACT OF 1939, AS AMENDED.


 


(R)                   NO SECURITIES OF THE SAME CLASS (WITHIN THE MEANING OF
PARAGRAPH (D)(3) OF RULE 144A UNDER THE SECURITIES ACT) AS THE SERIES 2008-B1
NOTES ARE LISTED ON ANY NATIONAL SECURITIES EXCHANGE REGISTERED UNDER SECTION 6
OF THE EXCHANGE ACT OR QUOTED ON ANY UNITED STATES AUTOMATED INTER-DEALER
QUOTATION SYSTEM.


 


(S)                 NEITHER WEST NOR ANY OF ITS AFFILIATES (AS DEFINED FOR
PURPOSES OF RULE 501(B) OF REGULATION D) HAS, DIRECTLY OR THROUGH ANY AGENT
(PROVIDED THAT NO REPRESENTATION IS MADE AS TO THE SERIES 2008-B1 HOLDERS OR ANY
PERSON ACTING ON THEIR BEHALF), (I) SOLD, OFFERED FOR SALE, SOLICITED OFFERS TO
BUY OR OTHERWISE NEGOTIATED IN RESPECT OF ANY SECURITY (AS DEFINED FOR PURPOSES
OF THE SECURITIES ACT) THAT IS OR WILL BE INTEGRATED WITH THE OFFERING AND SALE
OF THE SERIES 2008-B1 NOTES IN A MANNER THAT WOULD REQUIRE THE REGISTRATION
THEREOF UNDER THE SECURITIES ACT OR (II) SOLICITED ANY OFFER TO BUY OR OFFER TO
SELL THE SERIES 2008-B1 NOTES IN ANY MANNER INVOLVING A PUBLIC OFFERING (WITHIN
THE MEANING OF SECTION 4(2) OF THE SECURITIES ACT), INCLUDING BY MEANS OF, OR IN
CONNECTION WITH THE OFFERING OF THE NOTES OTHERWISE ENGAGING IN, ANY FORM OF
GENERAL SOLICITATION OR GENERAL ADVERTISING (WITHIN THE MEANING OF
REGULATION D).


 


(T)                   WEST AND ANY “EMPLOYEE BENEFIT PLAN” (AS DEFINED UNDER THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, AND THE REGULATIONS
AND PUBLISHED INTERPRETATIONS THEREUNDER (COLLECTIVELY, “ERISA”)) ESTABLISHED OR
MAINTAINED BY WEST, OR ITS “ERISA AFFILIATES” (AS DEFINED BELOW) ARE IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ERISA.  “ERISA AFFILIATE” MEANS, WITH
RESPECT TO WEST OR A WEST SUBSIDIARY, ANY MEMBER OF ANY GROUP OF ORGANIZATIONS
DESCRIBED IN SECTIONS 414(B), (C), (M) OR (O) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, AND THE REGULATIONS AND PUBLISHED INTERPRETATIONS THEREUNDER
(THE “CODE”) OF WHICH WEST IS A MEMBER.  NO “REPORTABLE EVENT” (AS DEFINED UNDER
ERISA) HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR WITH RESPECT TO ANY
“EMPLOYEE BENEFIT PLAN” ESTABLISHED OR MAINTAINED BY WEST, OR ANY OF ITS ERISA
AFFILIATES.  NO “EMPLOYEE BENEFIT PLAN” ESTABLISHED OR MAINTAINED BY WEST, OR
ANY OF ITS ERISA AFFILIATES, IF SUCH “EMPLOYEE BENEFIT PLAN” WERE TERMINATED,
WOULD HAVE ANY “AMOUNT OF UNFUNDED BENEFIT LIABILITIES” (AS DEFINED UNDER
ERISA).  NEITHER WEST NOR ANY OF ITS ERISA AFFILIATES HAS INCURRED OR REASONABLY
EXPECTS TO INCUR ANY LIABILITY UNDER (I) TITLE IV OF ERISA WITH RESPECT TO
TERMINATION OF, OR WITHDRAWAL FROM, ANY “EMPLOYEE BENEFIT PLAN” OR (II) SECTIONS
412, 4971, 4975 OR 4980B OF THE CODE.  EACH “EMPLOYEE BENEFIT PLAN” ESTABLISHED
OR MAINTAINED BY WEST, OR ANY OF ITS ERISA AFFILIATES THAT IS INTENDED

 

13

--------------------------------------------------------------------------------


 


TO BE QUALIFIED UNDER SECTION 401(A) OF THE CODE IS SO QUALIFIED AND NOTHING HAS
OCCURRED, WHETHER BY ACTION OR FAILURE TO ACT, WHICH WOULD CAUSE THE LOSS OF
SUCH QUALIFICATION.


 


(U)                THE REPRESENTATIONS AND WARRANTIES OF WEST SET FORTH IN
SECTION 5.01 OF THE INDENTURE AND IN SECTION 4.01 OF THE SECURITY TRUST
AGREEMENT AND OF EACH WEST SUBSIDIARY IN SECTION 4.02 OF THE SECURITY TRUST
AGREEMENT ARE TRUE AND CORRECT AS OF THE CLOSING DATE (UNLESS SUCH
REPRESENTATION OR WARRANTY SPECIFICALLY RELATES TO AN EARLIER DATE, IN WHICH
CASE IT WAS TRUE AND CORRECT AS OF SUCH EARLIER DATE), AND NEITHER WEST NOR ANY
WEST SUBSIDIARY HAS TAKEN ANY ACTION THAT WOULD VIOLATE THEIR RESPECTIVE
OBLIGATIONS UNDER THE INDENTURE, THE SECURITY TRUST AGREEMENT OR ANY ENGINE
MORTGAGE.


 

Section 4.02.                             Representations and Warranties of
Administrative Agent.  The Administrative Agent hereby represents and warrants,
as of the Closing Date, to the Initial Series 2008-B1 Holder that:

 


(A)                 THE ADMINISTRATIVE AGENT HAS BEEN DULY FORMED AND IS VALIDLY
EXISTING AS A DELAWARE CORPORATION IN GOOD STANDING UNDER THE LAWS OF THE STATE
OF DELAWARE WITH CORPORATE POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS
PROPERTIES AND TO CONDUCT ITS BUSINESS AS PRESENTLY CONDUCTED, HAS BEEN DULY
QUALIFIED AS A FOREIGN CORPORATION TO TRANSACT BUSINESS AND IS IN GOOD STANDING
IN EACH JURISDICTION IN WHICH SUCH QUALIFICATION IS REQUIRED, WHETHER BY REASON
OF THE OWNERSHIP OR LEASING OF PROPERTY OR THE CONDUCT OF BUSINESS, EXCEPT WHERE
THE FAILURE TO BE SO QUALIFIED WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                THE ADMINISTRATIVE AGENT HAS ALL REQUISITE CORPORATE POWER
AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER RELATED DOCUMENTS TO WHICH IT IS A PARTY AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.


 


(C)                 THIS AGREEMENT AND EACH OF THE OTHER RELATED DOCUMENTS TO
WHICH THE ADMINISTRATIVE AGENT IS A PARTY HAVE BEEN DULY AUTHORIZED, EXECUTED
AND DELIVERED BY THE ADMINISTRATIVE AGENT AND CONSTITUTE VALID AND LEGALLY
BINDING AGREEMENTS ENFORCEABLE AGAINST THE ADMINISTRATIVE AGENT IN ACCORDANCE
WITH THEIR TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY (A) BANKRUPTCY,
INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION, RECEIVERSHIP, MORATORIUM OR
OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF THE RIGHTS OF CREDITORS
GENERALLY, (B) GENERAL PRINCIPLES OF EQUITY, WHETHER ENFORCEMENT IS SOUGHT IN A
PROCEEDING IN EQUITY OR AT LAW, AND (C) PUBLIC POLICY CONSIDERATIONS UNDERLYING
THE SECURITIES LAWS, TO THE EXTENT THAT SUCH PUBLIC POLICY CONSIDERATIONS LIMIT
THE ENFORCEABILITY OF THE PROVISIONS OF SUCH RELATED DOCUMENTS THAT PURPORT TO
PROVIDE INDEMNIFICATION FROM SECURITIES LAW LIABILITIES.


 


(D)                THE ADMINISTRATIVE AGENT IS NOT (A) IN VIOLATION OF ITS
CERTIFICATE OF INCORPORATION OR BY-LAWS (OR SIMILAR ORGANIZATIONAL DOCUMENTS),
(B) IN DEFAULT IN THE PERFORMANCE OR OBSERVANCE OF ANY MATERIAL OBLIGATION,
AGREEMENT, COVENANT OR CONDITION CONTAINED IN ANY CONTRACT, INDENTURE, MORTGAGE,
LOAN AGREEMENT, NOTE, LEASE OR OTHER INSTRUMENT TO WHICH THE ADMINISTRATIVE
AGENT IS A PARTY, OR TO WHICH ANY OF THE PROPERTY OR ASSETS OF THE
ADMINISTRATIVE AGENT MAY BE SUBJECT, OR BY WHICH IT MAY BE BOUND, OR (C) IN
VIOLATION OF ANY APPLICABLE LAW, STATUTE, ORDINANCE, RULE, REGULATION,
REQUIREMENT, JUDGMENT OR COURT DECREE HAVING JURISDICTION OVER IT OR ANY OF ITS
ASSETS OR PROPERTIES (WHETHER OWNED OR LEASED) OTHER THAN, IN THE CASE OF

 

14

--------------------------------------------------------------------------------


 


CLAUSES (B) AND (C), ANY DEFAULT OR VIOLATION THAT COULD NOT REASONABLY BE
EXPECTED TO (X) INDIVIDUALLY OR IN THE AGGREGATE, RESULT IN A MATERIAL ADVERSE
EFFECT, (Y) INTERFERE WITH OR ADVERSELY AFFECT THE ISSUANCE OR MARKETABILITY OF
THE SERIES 2008-B1 NOTES ISSUED HEREUNDER, OR (Z) IN ANY MANNER DRAW INTO
QUESTION THE VALIDITY OF THIS AGREEMENT OR ANY OTHER SERIES 2008-B1 RELATED
DOCUMENT.


 


(E)                 NO AUTHORIZATION, APPROVAL, CONSENT OR ORDER OF OR FILING,
REGISTRATION, QUALIFICATION, LICENSE OR PERMIT OF OR WITH ANY COURT OR
GOVERNMENTAL AUTHORITY OR AGENCY OR ANY OTHER PERSON IS NECESSARY IN CONNECTION
WITH (A) THE OFFERING, ISSUANCE OR SALE OF THE SERIES 2008-B1 NOTES HEREUNDER
AND (B) THE EXECUTION, DELIVERY AND PERFORMANCE BY THE ADMINISTRATIVE AGENT,
WEST AND THE WEST SUBSIDIARIES OF THIS AGREEMENT AND THE OTHER RELATED
DOCUMENTS, EXCEPT SUCH AS HAVE BEEN, OR AS OF THE CLOSING DATE WILL HAVE BEEN,
OBTAINED OR SUCH AS MAY OTHERWISE BE REQUIRED UNDER APPLICABLE STATE SECURITIES
LAWS IN CONNECTION WITH THE OFFER FOR SALE AND PURCHASE BY THE INITIAL
SERIES 2008-B1 HOLDER OF THE SERIES 2008-B1 NOTES, AND ANY RECORDATION OF THE
PLEDGE OF THE COLLATERAL TO THE SECURITY TRUSTEE PURSUANT TO THE SECURITY TRUST
AGREEMENT THAT HAS NOT YET BEEN COMPLETED, OTHER THAN AS PROVIDED IN THE RELATED
DOCUMENTS.


 


(F)                   OTHER THAN THE INSURANCE WITH RESPECT TO THE ENGINES UNDER
LEASES, WHICH INSURANCE IS MAINTAINED BY THE RESPECTIVE LESSEES, THE
ADMINISTRATIVE AGENT MAINTAINS INSURANCE WITH RESPECT TO THE ASSETS, PROPERTIES
AND BUSINESS OF THE ADMINISTRATIVE AGENT OF THE TYPES AND IN AMOUNTS GENERALLY
DEEMED ADEQUATE FOR THEIR BUSINESSES AND CONSISTENT WITH INSURANCE COVERAGE
MAINTAINED BY SIMILAR COMPANIES AND BUSINESSES AND AS REQUIRED BY THE INDENTURE
AND OTHER RELATED DOCUMENTS, ALL OF WHICH INSURANCE IS IN FULL FORCE AND EFFECT.


 


ARTICLE V


 


REPRESENTATIONS AND WARRANTIES OF INITIAL SERIES 2008-B1 HOLDER


 

The Initial Series 2008-B1 Holder hereby makes the following representations and
warranties to WEST and the Administrative Agent as of the Closing Date:

 

Section 5.01.                             Execution, Delivery, Binding
Obligation. (a)   This Agreement has been duly and validly executed and
delivered by such Series 2008-B1 Holder and constitutes a legal, valid and
binding obligation of such Series 2008-B1 Holder, enforceable against such
Series 2008-B1 Holder in accordance with its terms, subject as to enforcement to
bankruptcy, reorganization, insolvency, moratorium and other similar laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity.


 


(B)                THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THE PERFORMANCE OF SUCH
SERIES 2008-B1 HOLDER’S OBLIGATIONS HEREUNDER WILL NOT CONFLICT WITH, OR RESULT
IN ANY VIOLATION OF OR DEFAULT UNDER, ANY PROVISION OF ANY GOVERNING INSTRUMENT
APPLICABLE TO SUCH SERIES 2008-B1 HOLDER, OR ANY AGREEMENT OR OTHER INSTRUMENT
TO WHICH SUCH SERIES 2008-B1 HOLDER IS A PARTY OR BY WHICH SUCH SERIES 2008-B1
HOLDER OR ANY OF ITS ASSETS IS BOUND, OR ANY PERMIT, FRANCHISE, JUDGMENT,
DECREE, STATUTE, RULE OR REGULATION APPLICABLE TO SUCH SERIES 2008-B1 HOLDER OR
ITS BUSINESS OR ASSETS.

 

15

--------------------------------------------------------------------------------


 


(C)                 THERE IS NO JUDGMENT, DECREE, STATUTE, RULE OR REGULATION,
OR ANY EVENT, CONDITION OR CONTRACTUAL RESTRICTION, THAT WOULD RESTRICT SUCH
SERIES 2008-B1 HOLDER’S ABILITY TO FUND ITS INVESTMENT IN THE SERIES 2008-B1
NOTES IN ACCORDANCE WITH THE PROVISIONS HEREOF.


 


(D)                SUCH SERIES 2008-B1 HOLDER FIRST LEARNED OF WEST AND MADE THE
DECISION TO PURCHASE THE SERIES 2008-B1 NOTES IN THE JURISDICTION LISTED IN THE
ADDRESS OF SUCH SERIES 2008-B1 HOLDER LISTED IN SCHEDULE 1 HERETO.


 


(E)                 SUCH SERIES 2008-B1 HOLDER ACKNOWLEDGES, REPRESENTS AND
AGREES THAT SUCH SERIES 2008-B1 HOLDER’S PURCHASE OF ITS SERIES 2008-B1 NOTES
(I) IS PERMITTED BY THE LAWS AND REGULATIONS OF THE JURISDICTION IN WHICH SUCH
SERIES 2008-B1 HOLDER IS INCORPORATED, WITHOUT RECOURSE TO PROVISIONS (SUCH AS
SECTION 1405(A)(8) OF THE NEW YORK INSURANCE LAW) PERMITTING LIMITED INVESTMENTS
BY INSURANCE COMPANIES WITHOUT RESTRICTION AS TO THE CHARACTER OF THE PARTICULAR
INVESTMENT AND (II) DOES NOT VIOLATE ANY APPLICABLE LAW OR REGULATION.


 

Section 5.02.                             Securities Act.  (a) As of the Closing
Date, such Series 2008-B1 Holder is a “qualified institutional buyer” as defined
in Rule 144A under the Securities Act (a “QIB”), and such Series 2008-B1 Holder
acknowledges that WEST is offering the Series 2008-B1 Notes in reliance on an
exemption from the registration requirements of the Securities Act and such
Series 2008-B1 Holder is acquiring the Series 2008-B1 Notes (i) for its own
account or (ii) for one or more accounts, each of which is a QIB and as to each
of which it exercises sole investment discretion. Such Series 2008-B1 Holder
agrees that it will provide WEST from time to time such information as WEST may
reasonably request in order to ascertain the accuracy of such Series 2008-B1
Holder’s representations in Section 5.01 and this clause (a) of Section 5.02.

 


(B)                SUCH SERIES 2008-B1 HOLDER ACKNOWLEDGES THAT THE
SERIES 2008-B1 NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY
OTHER SECURITIES LAW AND THAT IT HAS NO RIGHT TO REQUIRE WEST TO REGISTER THE
SERIES 2008-B1 NOTES UNDER THE SECURITIES ACT OR ANY OTHER SECURITIES LAW. SUCH
SERIES 2008-B1 HOLDER AGREES THAT THE SERIES 2008-B1 NOTES MAY NOT BE REOFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE
SECURITIES ACT AND TO A PERSON THAT SUCH SERIES 2008-B1 HOLDER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER OR INSTITUTIONAL ACCREDITED INVESTOR
PURCHASING FOR ITS OWN ACCOUNT OR TO A “NON-U.S. PERSON” PURSUANT TO REGULATION
S OF THE SECURITIES ACT (AS SUCH TERM IS DEFINED THEREIN).  NEITHER SUCH
SERIES 2008-B1 HOLDER NOR ANY OF ITS AFFILIATES NOR ANY PERSONS ACTING ON THEIR
BEHALF HAVE ENGAGED OR WILL ENGAGE IN ANY GENERAL SOLICITATION OR GENERAL
ADVERTISING WITH RESPECT TO THE SERIES 2008-B1 NOTE.


 


(C)                 SUCH SERIES 2008-B1 HOLDER UNDERSTANDS THAT AN INVESTMENT IN
THE SERIES 2008-B1 NOTES INVOLVES CERTAIN RISKS, INCLUDING THE RISK OF LOSS OF
ALL OR A SUBSTANTIAL PART OF ITS INVESTMENT UNDER CERTAIN CIRCUMSTANCES. SUCH
SERIES 2008-B1 HOLDER HAS HAD THE OPPORTUNITY TO REVIEW FINANCIAL AND OTHER
INFORMATION CONCERNING WEST, THE SERIES 2008-B1 NOTES AND THE COLLATERAL PLEDGED
UNDER THE SECURITY TRUST AGREEMENT (THE “COLLATERAL”), IN EACH CASE TO THE
EXTENT IT DETERMINED NECESSARY OR APPROPRIATE IN ORDER TO MAKE AN INFORMED
INVESTMENT DECISION WITH RESPECT TO ITS PURCHASE OF THE SERIES 2008-B1 NOTES,
INCLUDING AN OPPORTUNITY TO ASK QUESTIONS AND REQUEST INFORMATION CONCERNING
WEST AND THE SERIES 2008-B1 NOTES, AND ALL QUESTIONS HAVE BEEN ANSWERED TO THE
FULL SATISFACTION OF SUCH SERIES 2008-B1 HOLDER.

 

16

--------------------------------------------------------------------------------


 


(D)                SUCH SERIES 2008-B1 HOLDER IS AWARE OF THE FOLLOWING: 
(I) THERE ARE SIGNIFICANT RESTRICTIONS ON AND CONDITIONS TO THE TRANSFERABILITY
OF THE SERIES 2008-B1 NOTES (AND THE SERIES 2008-B1 NOTES WILL BEAR LEGENDS
REFERRING TO SUCH RESTRICTIONS), AND THERE IS NO MARKET FOR THE SERIES 2008-B1
NOTES AND NO MARKET IS EXPECTED TO DEVELOP FOR THE SERIES 2008-B1 NOTES, AND,
ACCORDINGLY, IT MAY NOT BE POSSIBLE FOR SUCH SERIES 2008-B1 HOLDER TO LIQUIDATE
ITS INVESTMENT IN THE SERIES 2008-B1 NOTES; AND (II) NO GOVERNMENTAL AUTHORITY
HAS MADE ANY FINDINGS AS TO THE FAIRNESS OF THIS AGREEMENT OR THE TERMS AND
CONDITIONS OF THE SERIES 2008-B1 NOTES.


 


(E)                 SUCH SERIES 2008-B1 HOLDER FURTHER REPRESENTS AND WARRANTS
TO WEST AND THE ADMINISTRATIVE AGENT AS OF THE CLOSING DATE THAT (I) IT HAS
KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS, IS CAPABLE OF
EVALUATING THE MERITS AND RISKS OF AN INVESTMENT IN THE SERIES 2008-B1 NOTES AND
HAS CAREFULLY CONSIDERED THE SUITABILITY OF AN INVESTMENT IN SUCH NOTES AND HAS
DETERMINED THAT THE SERIES 2008-B1 NOTES ARE A SUITABLE INVESTMENT; (II) IT HAS
MADE, EITHER ALONE OR TOGETHER WITH ITS ADVISORS, SUCH INDEPENDENT INVESTIGATION
OF WEST AND ITS MANAGEMENT, ASSETS AND RELATED MATTERS AND SUCH SEPARATE AND
INDEPENDENT INVESTIGATION OF THE ENGINES, THE LEASES AND RELATED MATTERS, AS
SUCH SERIES 2008-B1 HOLDER DEEMS TO BE, OR SUCH ADVISORS HAVE ADVISED TO BE,
NECESSARY OR ADVISABLE IN CONNECTION WITH THE PURCHASE OF THE SERIES 2008-B1
NOTES PURSUANT TO THIS AGREEMENT; (III) SUCH SERIES 2008-B1 HOLDER AND ITS
ADVISORS HAVE RECEIVED ALL INFORMATION AND DATA THAT IT AND SUCH ADVISORS
BELIEVE TO BE NECESSARY IN ORDER TO REACH AN INFORMED DECISION AS TO THE
ADVISABILITY OF THE PURCHASE OF THE SERIES 2008-B1 NOTES PURSUANT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT; (IV) SUCH SERIES 2008-B1 HOLDER
UNDERSTANDS THE NATURE OF THE POTENTIAL RISKS AND POTENTIAL REWARDS OF THE
PURCHASE OF THE SERIES 2008-B1 NOTES; (V) SUCH SERIES 2008-B1 HOLDER IS A
SOPHISTICATED INVESTOR WITH INVESTMENT EXPERIENCE; AND (VI) SUCH SERIES 2008-B1
HOLDER ACKNOWLEDGES THAT ANY PROJECTIONS OR PREDICTIONS THAT MAY HAVE BEEN MADE
AVAILABLE TO SUCH SERIES 2008-B1 HOLDER ARE BASED ON ESTIMATES, ASSUMPTIONS, AND
FORECASTS WHICH MAY PROVE TO BE INCORRECT, AND NO ASSURANCE IS GIVEN THAT ACTUAL
RESULTS WILL CORRESPOND WITH THE RESULTS CONTEMPLATED BY THE VARIOUS
PROJECTIONS.


 


(F)                   SUCH SERIES 2008-B1 HOLDER UNDERSTANDS THAT DISTRIBUTIONS
(INCLUDING A RETURN OF PRINCIPAL) ON THE SERIES 2008-B1 NOTES ARE NOT
GUARANTEED, BUT ARE DEPENDENT ON THE PERFORMANCE OF THE COLLATERAL AND OTHER
ASSETS OR INVESTMENTS HELD BY WEST AND THAT DUE TO THE STRUCTURE OF THE
TRANSACTION AND THE PERFORMANCE OF THE COLLATERAL AND OTHER ASSETS OR
INVESTMENTS HELD BY WEST AND THE WEST SUBSIDIARIES, IT IS POSSIBLE THAT PAYMENTS
ON THE SERIES 2008-B1 NOTES MAY BE DEFERRED, REDUCED OR NOT MADE AT ALL.  IT
UNDERSTANDS THAT WEST WILL HAVE NO SIGNIFICANT ASSETS OTHER THAN THE COLLATERAL
PLEDGED UNDER THE SECURITY TRUST AGREEMENT AND DISTRIBUTIONS ON THE
SERIES 2008-B1 NOTES WILL BE PAYABLE SOLELY FROM AND TO THE EXTENT OF THE
AVAILABLE COLLECTIONS OF AND PROCEEDS FROM SUCH COLLATERAL IN ACCORDANCE WITH
THE PRIORITY OF PAYMENTS PROVIDED FOR UNDER THE INDENTURE.


 


(G)                SUCH SERIES 2008-B1 HOLDER ACKNOWLEDGES AND UNDERSTANDS THAT
IT IS THE INTENT OF WEST THAT FOR PURPOSES OF U.S. FEDERAL INCOME, STATE AND
LOCAL INCOME AND FRANCHISE TAXES AND ANY OTHER INCOME TAXES, THE SERIES 2008-B1
NOTES WILL BE TREATED AS INDEBTEDNESS AND, IF SUCH SERIES 2008-B1 HOLDER IS
(X) A U.S. HOLDER, (Y) A NON-U.S. HOLDER THAT IS A FOREIGN CORPORATION THAT IS A
“CONTROLLED FOREIGN CORPORATION” OR A “PASSIVE FOREIGN INVESTMENT COMPANY” FOR
U.S. FEDERAL INCOME TAX PURPOSES OR (Z) A NON-U.S. HOLDER WHOSE INCOME FROM ITS
SERIES 2008-B1 NOTES IS EFFECTIVELY CONNECTED WITH THE CONDUCT OF A U.S. TRADE
OR BUSINESS FOR U.S.

 

17

--------------------------------------------------------------------------------


 


FEDERAL INCOME TAX PURPOSES, SUCH SERIES 2008-B1 HOLDER AGREES TO SUCH TREATMENT
AND AGREES TO TAKE NO ACTION INCONSISTENT WITH SUCH TREATMENT.


 


ARTICLE VI


 


CERTAIN COVENANTS OF PARTIES


 

Section 6.01.                             Securities Act.  WEST agrees not to
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any security (as defined in the Securities Act) that would be integrated with
the sale of the Series 2008-B1 Notes and the Series 2008-A1 Notes in a manner
that would require the registration under the Securities Act of the sale to the
Initial Series 2008-B1 Holder and the Series 2008-A1 Holders of the
Series 2008-B1 Notes and the Series 2008-A1 Notes, respectively.

 

Section 6.02.                             Legal Conditions to Closing.  The
Series 2008-B1 Holders, WEST and the Administrative Agent will take all
reasonable actions necessary to comply promptly with all legal requirements
which may be imposed on any of them with respect to the consummation of the
transactions contemplated by this Agreement and will promptly cooperate with and
furnish information to one another in connection with any such legal
requirements. The Series 2008-B1 Holders, WEST, and the Administrative Agent
will take all reasonable action necessary to obtain (and will cooperate with one
another in obtaining) any consent, authorization, permit, license, franchise,
order or approval of, or any exemption by, any Governmental Authority or any
other Person, required to be obtained or made by it in connection with any of
the transactions contemplated by this Agreement.

 

Section 6.03.                             Expenses and Fees.  Except as
otherwise expressly provided herein, all Issuance Expenses incurred in
connection with the entering into this Agreement and the transactions
contemplated hereby shall be paid by WEST.

 

Section 6.04.                             Further Assurances.  On and after the
date of this Agreement, the Series 2008-B1 Holders (at the expense of WEST),
WEST and the Administrative Agent will do, execute and perform all such other
acts, deeds and documents as the other party may from time to time reasonably
require in order to carry out the intent of this Agreement.

 


ARTICLE VII


 


INDEMNIFICATION


 

Section 7.01.                             Indemnification by WEST.  WEST agrees
to indemnify and hold harmless the Initial Series 2008-B1 Holder and any of
their respective officers, directors, employees, agents, representatives,
assignees and Affiliates (each, an “Indemnified Party”) against any and all
losses, claims, damages, liabilities or expenses (including reasonable legal and
accounting fees) (collectively, “Losses”), as incurred (payable promptly upon
written request), for or on account of or arising from or in connection with any
breach of any representation, warranty or covenant of WEST in this Agreement or
any other Related Document or in any certificate or other written material
delivered pursuant hereto; provided, however, that WEST shall not be so required
to indemnify any such Person or otherwise be liable to any such Person hereunder
for

 

18

--------------------------------------------------------------------------------


 

any Losses arising from such Person’s gross negligence, willful misconduct or
bad faith. Notwithstanding the foregoing, WEST shall not be liable for any
settlement of any proceeding effected without its written consent. All amounts
due to an Indemnified Party under this Article VII shall be included in the
amounts due to the Series 2008-B1 Notes and the Indenture Trustee shall pay such
amounts to such Series 2008-B1 Holder as part of the increased costs on the
Series 2008-B1 Notes out of the Available Collections Amount on each Payment
Date as provided in Section 3.14 of the Indenture and Section 3.03 of the
Series 2008-B1 Supplement.

 

Section 7.02.                             Indemnification by Administrative
Agent.  The Administrative Agent agrees to indemnify and hold harmless an
Indemnified Party against all Losses, as incurred (payable promptly upon written
request), for or on account of or arising from or in connection with any breach
of any representation, warranty or covenant of the Administrative Agent in this
Agreement or any other Related Document or in any certificate or other written
material delivered pursuant hereto; provided, however, that the Administrative
Agent shall not be so required to indemnify any such Person or otherwise be
liable to any such Person hereunder for any Losses arising from such Person’s
gross negligence, willful misconduct or bad faith. Notwithstanding the
foregoing, the Administrative Agent shall not be liable for any settlement of
any proceeding effected without its written consent.

 

Section 7.03.                             Procedure.  In order for any
Indemnified Party to be entitled to any indemnification provided for under this
Agreement in respect of, arising out of, or involving a claim made by any Person
against the Indemnified Party (a “Third Party Claim”), such Indemnified Party
must notify WEST in writing of such Third Party Claim within five Business Days
of receipt of a summons, complaint or other written notice of the commencement
of litigation and within ten Business Days after receipt by such Indemnified
Party of any other written notice of the Third Party Claim. Thereafter, the
Indemnified Party shall deliver to WEST, within a reasonable time after the
Indemnified Party’s receipt thereof, copies of all notices and documents
(including court papers) received by the Indemnified Party relating to such
Third Party Claim.

 

Section 7.04.                             Defense of Claims. If a Third Party
Claim is made against an Indemnified Party, (a) WEST or the Administrative
Agent, as the case may be, will be entitled to participate in the defense
thereof and, (b) if it so chooses, to assume the defense thereof with counsel
selected by WEST or the Administrative Agent, as the case may be, provided that
in connection with such assumption (i) such counsel is not reasonably objected
to by the Indemnified Party and (ii) WEST or the Administrative Agent, as the
case may be,  first admits in writing its liability to indemnify the Indemnified
Party with respect to all elements of such claim in full.  Should WEST or the
Administrative Agent, as the case may be, so elect to assume the defense of a
Third Party Claim, WEST or the Administrative Agent, as the case may be, will
not be liable to the Indemnified Party for any legal expenses subsequently
incurred by the Indemnified Party in connection with the defense thereof.  If
WEST or the Administrative Agent, as the case may be, elects to assume the
defense of a Third Party Claim, the Indemnified Party will (i) cooperate in all
reasonable respects with WEST or the Administrative Agent, as the case may be,
in connection with such defense and (ii) not admit any liability with respect
to, or settle, compromise or discharge, such Third Party Claim without WEST’s or
the Administrative Agent’s, as the case may be, prior written consent.  If WEST
or the Administrative Agent, as the case may be, shall assume the defense of any
Third Party Claim, the Indemnified Party shall be

 

19

--------------------------------------------------------------------------------


 

entitled to participate in (but not control) such defense with its own counsel
at its own expense.  If WEST or the Administrative Agent, as the case may be,
does not assume the defense of any such Third Party Claim, the Indemnified Party
may defend the same in such manner as it may deem appropriate, including
settling such claim or litigation after giving notice to WEST or the
Administrative Agent, as the case may be, of such terms and, WEST or the
Administrative Agent, as the case may be, will promptly reimburse the
Indemnified Party upon written request.

 


ARTICLE VIII


 


MISCELLANEOUS


 

Section 8.01.                             Amendments.  No amendment or waiver of
any provision of this Agreement shall in any event be effective unless the same
shall be in writing and signed by all of the parties hereto, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

Section 8.02.                             Notices.  All notices and other
communications provided for hereunder shall, unless otherwise stated herein, be
send by a telecopy or delivered by overnight courier service, as to each party
hereto, at its address set forth below or at such other address as shall be
designated by such party in a written notice to the other parties hereto. All
such notices and communications shall, when telecopied or sent by overnight
delivery service, be effective, with respect to telecopy notices, when the
sending machine receives confirmation of the transmission, and, with respect to
overnight delivery service, when confirmed by signed receipt.

 

If to the Initial Series 2008-B1 Holder, to its address set forth in Schedule 1
hereto.

 

If to WEST:

 

Willis Engine Securitization Trust
c/o Willis Lease Finance Corporation

773 San Marin Drive, Suite 2215

Novato, California 94998

Attention: General Counsel

Facsimile No. (415) 408-4702

 

If to the Administrative Agent:

 

Willis Lease Finance Corporation

773 San Marin Drive, Suite 2215

Novato, California 94998

Attention: General Counsel

Facsimile No. (415) 408-4702

 

If to the Indenture Trustee:

 

Deutsche Bank Trust Company Americas
60 Wall Street

 

20

--------------------------------------------------------------------------------


 

MS NYC 60-2606

New York, New York 10005
Attention: Trust & Securities Services - Structured Finance Services  
Facsimile No. (212) 553-2460

 

Section 8.03.                             No Waiver; Remedies.  No failure on
the part of any party hereto to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by any Applicable Law.

 

Section 8.04.                             Binding Effect; Assignability;
Continuing Obligation.  This Agreement shall be binding upon and inure to the
benefit of WEST, the Administrative Agent and the Series 2008-B1 Holders and
their respective successors and assigns (including any subsequent Holders of the
Series 2008-B1 Notes, subject to their executing and delivering an Assignment
and Assumption); provided, however, that WEST shall not have the right to assign
its rights hereunder or any interest herein (by operation of law or otherwise)
without the prior written consent of the Series 2008-B1 Holders. This Agreement
shall create and constitute the continuing obligation of the parties hereto in
accordance with its terms, and shall remain in full force and effect until such
time as all amounts payable with respect to the Series 2008-B1 Notes shall have
been paid in full.

 

Section 8.05.                             GOVERNING LAW; JURISDICTION.  THIS
AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES. Each of the parties hereto agrees that the United States
federal and New York State courts located in The City of New York shall have
non-exclusive jurisdiction to hear and determine any suit, action or proceeding,
and to settle any disputes, which may arise out of or in connection with this
Agreement and, for such purposes, submits to the jurisdiction of such courts.
Each of the parties hereto waives any objection which it might now or hereafter
have to such courts being nominated as the forum or venue to hear and determine
any suit, action or proceeding, and to settle any disputes, which may arise out
of or in connection with this Agreement and agrees not to claim that any such
court is not a convenient or appropriate forum. Each of the parties hereto
consents to the granting of such legal or equitable relief as is deemed
appropriate by such courts.

 

Section 8.06.                             Execution in Counterparts.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement.

 

Section 8.07.                             Survival.  All representations,
warranties, guaranties and indemnifications contained in this Agreement and in
any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the sale and transfer of the Series 2008-B1
Notes.

 

21

--------------------------------------------------------------------------------


 

Section 8.08.                             Appointment of Agent for Service of
Process.  WEST hereby appoints Corporation Service Company having an address at
1133 Avenue of the Americas, New York, New York 10036 as its agent for service
of process in the State of New York.

 

Section 8.09.                             Table of Contents; Headings.  The
Table of Contents preceding the Agreement and headings of the Articles and
Sections of this Agreement have been inserted for convenience of reference only,
are not to be considered a part hereof and shall in no way modify or restrict
any of the terms and provisions hereof.

 

Section 8.10.                             WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

Section 8.11.                             USA PATRIOT Act.  Should it be
necessary, the Initial Series 2008-B1 Holder hereby notifies WEST that, pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), it is required to obtain, verify and record
information that identifies WEST, which information includes the name and
address of WEST and other information that will allow such Series 2008-B1 Holder
to identify WEST in accordance with said Act.

 

Section 8.12.                             Severability.  Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

[Signatures follow]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Series 2008-B1 Note Purchase
and Loan Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

 

WILLIS ENGINE SECURITIZATION TRUST

 

 as issuer of Series 2008-B1 Notes,

 

 

 

 

 

By:

/s/ Bradley S. Forsyth

 

 

Name:

Bradley S. Forsyth

 

 

Title:

Controlling Trustee

 

SERIES 2008-B1 NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

 

WILLIS LEASE FINANCE CORPORATION,

 

as Administrative Agent,

 

 

 

 

 

By:

/s/ Thomas C. Nord

 

 

Name:

Thomas C. Nord

 

 

Title:

Senior Vice President

 

SERIES 2008-B1 NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CALYON SECURITIES (USA) INC.,

 

as Initial Series 2008-B1 Holder

 

 

 

 

 

By:

/s/ Olivier Delay

 

 

Name:

Olivier Delay

 

 

Title:

Managing Director

 

SERIES 2008-B1 NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

SERIES 2008-B1 NOTE PURCHASE AND LOAN AGREEMENT

 

SCHEDULE 1

 

ADDRESS OF INITIAL SERIES 2008-B1 HOLDER

 

Name of Initial Series 2008-B1 Holder

 

Address of Initial Series 2008-B1 Holder

 

 

 

Calyon Securities (USA) Inc.

 

1301 Avenue of the Americas
New York, New York 10019
Attention: Neal Spier
Facsimile: 212-459-3258

 

SERIES 2008-B1 NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

SERIES 2008-B1 NOTE PURCHASE AND LOAN AGREEMENT

 

SCHEDULE 2

 

COMMITMENT OF INITIAL SERIES 2008-B1 HOLDER

 

Name of Initial Series
2008-B1 Holder

 

Initial Outstanding Principal
Balance

 

Commitment of Initial
Series 2008-B1 Holder

 

 

 

 

 

Calyon Securities (USA) Inc.

 

$

20,282,212

 

$

20,282,212

 

--------------------------------------------------------------------------------


 

SERIES 2008-B1 NOTE PURCHASE AND LOAN AGREEMENT

EXHIBIT A

 

FORM OF CONTROLLING TRUSTEE CLOSING DATE CERTIFICATE

 

Date:  [                         ][   ], 20[   ]

 

The undersigned, a Controlling Trustee of Willis Engine Securitization Trust, a
Delaware statutory trust (“WEST”), does hereby certify to the Initial
Series 2008-B1 Holder, in satisfaction of one of the conditions for purchase of
the Series 2008-B1 Notes and the making of Series 2008-B1 Loan by the Initial
Series 2008-B1 Holder under the Series 2008-B1 Note Purchase and Loan Agreement
(the “Agreement”), dated as of the date hereof, among Willis Lease Finance
Corporation, WEST, and the Initial Series 2008-B1 Holder, on the date first set
forth above (the “Closing Date”), as follows (capitalized terms used herein
having the same meanings as in the Agreement):

 

(I)                  THE REPRESENTATIONS AND WARRANTIES OF WEST IN THE AGREEMENT
AND THE SERIES 2008-B1 SUPPLEMENT ARE ACCURATE IN ALL MATERIAL RESPECTS AS OF
THE CLOSING DATE, WITH THE SAME EFFECT AS IF MADE ON THE CLOSING DATE;

 

(II)               WEST HAS COMPLIED WITH ALL THE AGREEMENTS AND SATISFIED ALL
THE CONDITIONS ON ITS PART TO BE PERFORMED OR SATISFIED AT OR BEFORE THE CLOSING
DATE;

 

(III)            AS OF THE CLOSING DATE, NO EVENT OF DEFAULT, EARLY AMORTIZATION
EVENT OR SERVICER TERMINATION EVENT HAS OCCURRED AND IS CONTINUING, AND NO FACT,
CONDITION OR EVENT EXISTS OR HAS OCCURRED WHICH WOULD, UPON THE GIVING OF NOTICE
OR THE PASSAGE OF TIME OR BOTH, CONSTITUTE AN EVENT OF DEFAULT, AN EARLY
AMORTIZATION EVENT OR A SERVICER TERMINATION EVENT;

 

(IV)           ON THE CLOSING DATE, SERIES 2008-A1 LOAN IS ALSO BEING MADE BY
THE SERIES 2008-A1 HOLDERS UNDER THE SERIES 2008-A1 NOTE PURCHASE AGREEMENT IN
AN AMOUNT EQUAL TO THE “COMMITMENTS” OF THE SERIES 2008-A1 HOLDERS UNDER THE
SERIES 2008-A1 NOTE PURCHASE AGREEMENT (AS DEFINED THEREIN);

 

(V)              BEFORE AND AFTER GIVING EFFECT TO THE SERIES 2008-B1 LOAN TO BE
MADE ON THE CLOSING DATE, NO JUNIOR BORROWING BASE DEFICIENCY OR MAXIMUM
BORROWING BASE DEFICIENCY EXISTS OR WOULD EXIST AS OF THE CLOSING DATE; AND

 

(VI)           NO PROCEEDING IS PENDING WHICH WOULD PROHIBIT THE SALE AND
PURCHASE OF THE SERIES 2008-B1 NOTES OR THE MAKING OF THE SERIES 2008-B1 LOAN ON
THE CLOSING DATE.

 

Executed as of the date first set forth above, by the undersigned, a Controlling
Trustee of WEST.

 

 

By:

 

 

 

 

Name:

 

Title: Controlling Trustee

 

2

--------------------------------------------------------------------------------


 

SERIES 2008-B1 NOTE PURCHASE AND LOAN AGREEMENT

EXHIBIT B

 

FORM OF ADMINISTRATIVE AGENT

CLOSING DATE CERTIFICATE

 

Date:  [                         ][  ], 20[   ]

 

The undersigned, an officer of Willis Lease Finance Corporation, as
Administrative Agent for Willis Engine Securitization Trust, a Delaware
statutory trust (“WEST”), does hereby certify to the Initial Series 2008-B1
Holder, in satisfaction of one of the conditions for purchase of the
Series 2008-B1 Notes and the making of Series 2008-B1 Loan by the Initial
Series 2008-B1 Holder under the Series 2008-B1 Note Purchase and Loan Agreement
(the “Agreement”), dated as of the date hereof, among Willis Lease Finance
Corporation, WEST, and the Initial Series 2008-B1 Holder, on the date first set
forth above (the “Closing Date”), as follows (capitalized terms used herein
having the same meanings as in the Agreement):

 

                                               
(I)                                     THE REPRESENTATIONS AND WARRANTIES OF
THE ADMINISTRATIVE AGENT IN THE AGREEMENT AND IN THE RELATED DOCUMENTS TO WHICH
THE ADMINISTRATIVE AGENT IS A PARTY ARE ACCURATE IN ALL MATERIAL RESPECTS AS OF
THE CLOSING DATE, WITH THE SAME EFFECT AS IF MADE ON THE CLOSING DATE; AND

 

                                               
(II)                                  THE ADMINISTRATIVE AGENT HAS COMPLIED WITH
ALL THE AGREEMENTS AND SATISFIED ALL THE CONDITIONS ON ITS PART TO BE PERFORMED
OR SATISFIED AT OR BEFORE THE CLOSING DATE.

 

Executed as of the date first set forth above, by the undersigned, an officer of
the Administrative Agent.

 

 

By:

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------